Citation Nr: 0031107	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-25 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active duty service from June 1952 to 
November 1960.  He died on December [redacted], 1993.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in October 1994, and a statement of the case was 
issued that same month.  A substantive appeal was received in 
December 1994.  In December 1995, the appellant appeared at a 
personal hearing at the RO.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1993.

2.  The veteran's death certificate lists the immediate cause 
of death as acute myocardial infarction due to or as a result 
of severe coronary atherosclerotic disease; other significant 
conditions were reported as severe left ventricular 
hypertrophy and congestive heart failure secondary to aortic 
stenosis; end stage renal disease.  

3.  At the time of the veteran's death, service connection 
had not been established for any disability.  

4.  Cardiovascular disease was not manifested during the 
veteran's service or for many years thereafter, nor has an 
etiological relationship been demonstrated between the 
veteran's cardiovascular disease and his military service or 
any injury suffered during such service, including exposure 
to mustard gas, asbestos or chemical agents. 

5.  Renal disease was not manifested during the veteran's 
service or for many years thereafter, nor has an etiological 
relationship been demonstrated between the veteran's renal 
disease and his military service or any injury suffered 
during such service, including exposure to mustard gas, 
asbestos or chemical agents.

6.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000). 

2.  Renal disease was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§ 1310 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
A disability will be service-connected if it resulted from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain 
chronic disabilities, such as cardiovascular-renal disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
Board also notes here that exposure to certain vesicant 
agents, such as nitrogen or sulfur mustard, during active 
military service with the subsequent development of certain 
conditions, such as a chronic form of emphysema, is 
sufficient to establish service connection for such 
condition.  38 C.F.R. § 3.316.

The record shows that the RO duly sent development letters to 
the appellant regarding the mustard gas and asbestos exposure 
contentions advanced by the appellant.  Further, the RO has 
taken appropriate action to obtain pertinent medical records 
as well as the autopsy report.  The Board finds that all 
required assistance to the appellant has been accomplished 
and that no useful purpose would be served by delaying 
appellate review for any additional action.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The evidence shows that the veteran died in December 1993.  
The immediate cause of death according to the death 
certificate was acute myocardial infarction due to or as a 
result of severe coronary atherosclerotic disease; other 
significant conditions were reported as severe left 
ventricular hypertrophy and congestive heart failure 
secondary to aortic stenosis; end stage renal disease. 

The veteran's DD-214 and military personnel records confirm 
that he had service with an occupational specialty as a 
firefighter.  The record shows that during his lifetime, he 
claimed entitlement to service connection for renal disease 
and chronic colon cancer as secondary to working with 
chemicals such as carbon tetrachloride.  The claim was 
initially denied by an unappealed rating decision in July 
1987.  Subsequent attempts to reopen those claims were denied 
in several ensuing unappealed rating determinations due to 
the absence of submission of new and material evidence.  At 
the time of his death, he had no service-connected 
disabilities. 

In December 1994, in conjunction with her substantive appeal, 
the appellant advanced the theory that the veteran's death 
was caused by exposure to mustard gas, carbon tetrachloride 
and asbestos exposure.  She also submitted copies of excerpts 
from treatises suggesting exposure to certain chemicals, e.g. 
carbon tetrachloride, causes damage to the liver, kidney and 
lungs.  It is contended that the veteran's exposure during 
service to chemicals and particulate matter, including 
asbestos and carbon tetrachloride, played a role in the 
development of the disorders which caused his death.  

The Board first notes that service medical records do not 
include any references to cardiovascular or renal complaints 
or findings.  The veteran was essentially clinically 
evaluated as normal on all service examinations.  Moreover, 
service medical records show treatment on various occasions 
in 1959 and 1960 for unrelated disorders, but there is no 
documented treatment in connection with the claimed explosion 
of a fire extinguisher.  

Post-service medical records dated in the 1960's show 
treatment for unrelated disorders, but not for cardiovascular 
or renal complaints.  A May 1966 private medical record 
documents treatment gastrointestinal complaints, weakness, 
fatigue and dizziness.  An upper gastrointestinal hemorrhage 
was suspected.  At this time, it was noted that there was no 
past history of kidney disease and no history of 
cardiorespiratory disease.  Examination showed the chest to 
be clear.  The heart was not enlarged and rate and rhythm 
were normal with no murmurs.  X-ray of the chest revealed no 
gross abnormalities.  

It appears from various VA and private medical records that 
renal disease was diagnosed in about 1970.  Other medical 
records dated in the early 1970's refer to a history of 
hypertension.  Medical records dated in the 1980's and 1990's 
include numerous references to renal problems and 
hypertension, but the chest was routinely described as clear; 
a chest x-ray in August 1986 showed the overall heart size to 
be normal, the lungs clear of focal infiltrates, and normal 
pulmonary vascularity.  The impression was no active disease.  

As already noted, the veteran died in December 1993.  An 
autopsy was performed that same month and the report of the 
autopsy is of record.  It was noted that the veteran had been 
on dialysis three time a week and after completing a 
successful hemodialysis session on his second hospital day, 
the veteran suddenly became cyanotic and went into 
ventricular fibrillation and expired.  The final anatomic 
diagnoses included a recent myocardial infarction with 
underlying severe atherosclerotic coronary heart disease, 
pulmonary congestion and end stage renal disease secondary to 
glomerulonephritis.  Secondary diagnoses included apical 
bilateral emphysema with right apical hemorrhage.  The 
autopsy report included a comment that the veteran's long-
standing coronary atherosclerotic disease, aortic stenosis 
and hypertension combined to severely compromise the 
veteran's cardiac function.  Further compromising this was 
his end stage renal disease.  It was noted that with the 
veteran in this extremely vulnerable condition, the 
hemodialysis helped to precipitate a sudden cardiac 
decompensation to cause a thrombus.  The myocardial 
infarction was described as the final event in a long history 
of interrelated pathologies with each contributing to the 
others:  atherosclerotic disease, hypertension, renal 
disease, and aortic stenosis.  The veteran's death was 
considered to be related to cardiopulmonary and renal 
failure.  

After reviewing the evidence in its entirety, the Board is 
compelled to find that the preponderance of the evidence is 
against entitlement to service connection for the cause of 
death.  The veteran's cardiovascular disease and renal 
disease which caused his death are not shown to be related to 
service in any way.  Neither cardiovascular disease nor renal 
disease were manifested during the veteran's military service 
or for approximately 10 years thereafter.  The Board again 
notes that private hospitalization in 1966 for an apparent 
gastrointestinal problems revealed no evidence of any 
cardiovascular or renal problems.  

It appears that the main argument advanced by the appellant 
is that exposure during service to chemicals, mustard gas 
and/or asbestosis led to the development of disorders which 
caused the veteran's death.  However, the preponderance of 
the evidence is also against such a finding.  While the Board 
recognizes that medical literature does suggest a causal 
relationship between exposure to certain chemicals and 
disorders which were involved in the veteran's death, there 
is no persuasive evidence that the veteran was exposed to 
such chemicals.  Service medical records do not confirm the 
claimed medical treatment in connection with the explosion of 
a fire extinguisher.  Moreover, even assuming that he may 
have been exposed to the claimed chemicals, that fact alone 
together with general medical literature suggesting a 
possible relationship under certain circumstances would not, 
without more, be sufficient to warrant a finding that the 
disorders which caused this veteran's death were caused by 
such exposure.  While the medical community may accept the 
possibility of a causal relationship, in this case the 
medical evidence for many years after service does not 
suggest any relationship to chemical exposure and the 
disorders in question.  The fact that the veteran felt there 
was such a relationship and relayed his claimed history of 
chemical exposure to medical care providers does not 
constitute medical evidence of causation.  Significantly, the 
autopsy report is devoid of any suggestion as to a 
relationship to chemical exposure. 

With regard to the mustard gas and asbestos exposure 
theories, the evidence of record does not document any such 
exposure to begin with.  However, even if the Board assumes 
that there may have had exposure, the medical evidence, 
including x-ray studies over the years and the autopsy 
report, did not show any evidence of asbestos in the lungs.  
Further, while the autopsy report listed a secondary 
diagnosis of emphysema, the medical evidence for does not 
show any emphysema prior to the time of death, and the Board 
finds that the veteran did not suffer from a chronic form of 
emphysema as contemplated under 38 C.F.R. § 3.316 which deals 
with mustard gas exposure. 

The Board sympathizes with the appellant and recognizes the 
veteran's honorable service.  However, the preponderance of 
the evidence in this case is against a finding that the cause 
of the veteran's death was in any manner related to such 
military service.  It follows that there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise provide a basis for a favorable 
determination.  Veterans Claims Assistance Act of 2000; Pub. 
L. No. 106-475; § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107). 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals


